THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.
 
THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFER CONTAINED IN THAT CERTAIN CONVERTIBLE BRIDGE NOTE AND WARRANT PURCHASE
AGREEMENT DATED FEBRUARY __, 2012, AS AMENDED, WHICH RESTRICTIONS ON TRANSFER
ARE INCORPORATED HEREIN BY REFERENCE.
 
Dated: February 28, 2012
Warrant Number: CSW-___

WARRANT TO PURCHASE
COMMON STOCK OF
VISTAGEN THERAPEUTICS, INC.


This certifies that _____________________, or its permitted assigns (each a
“Holder”), for value received, is entitled to purchase, at an exercise price per
share equal to $2.75 (the “Exercise Price”) from VISTAGEN THERAPEUTICS, INC., a
Nevada corporation (the “Company”), up to that number of fully paid and
nonassessable shares of the Company’s Common Stock, $.001 par value (“Common
Stock”), equal to the quotient obtained in accordance with the following
calculation:
 
Number of Shares of Common Stock Issuable Upon Exercise of Each Warrant
 
=
Principal Amount of the Note x 150%
$2.75

This Warrant shall be exercisable at any time from time to time from and after
the date hereof (such date being referred to herein as the “Initial Exercise
Date”) up to and including 5:00 p.m. (Pacific Time) on the first to occur of (і)
February __, 2017, or (ii) ten (10) days preceding the closing date of any of
the following transactions:  (A) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation but, excluding
any merger effected exclusively for the purpose of changing the domicile of the
Company); or (B) a sale of all or substantially all of the assets of the Company
by means of a transaction or series of related transactions; unless the
Company’s shareholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition or sale (by virtue
of securities issued as consideration for the Company’s acquisition or sale or
otherwise) hold at least 50% of the voting power of the surviving or acquiring
entity (any such transaction, a “Change of Control”) (such earlier date being
referred to herein as the “Expiration Date”).  For purposes of this Warrant, the
term “Note” shall mean the note issued to the original Holder of this Warrant
pursuant to the terms of that certain Convertible Bridge Note and Warrant
Purchase Agreement dated as of February __, 2012, by and between Company and the
purchasers set forth in the Schedule of Purchasers attached thereto as Exhibit
A, (the “Agreement”).


1.           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant (with the Form of
Subscription attached hereto duly completed and executed) at the principal
office of the Company, and by the payment to the Company of an amount of
consideration therefor equal to the Exercise Price in effect on the date of such
exercise multiplied by the number of shares of Common Stock with respect to
which this Warrant is then being exercised, payable at such Holder's election
(i) by certified or official bank check or by wire transfer to an account
designated by the Company, (ii) by "cashless exercise" in accordance with the
provisions of Section 2, but only until the date that a registration statement
under the Securities Act of 1933, as amended (“Securities Act”) providing for
the resale of the shares of Common Stock issuable upon exercise of this Warrant
has been declared effective by the Securities and Exchange Commission, or (iii)
by a combination of the foregoing methods of payment selected by the Holder of
this Warrant.


2.           Cashless Exercise.  Notwithstanding any provisions herein to the
contrary, if (i) the arithmetic average closing bid price for a share of Common
Stock in the over-the-counter market, as reported by the OTC Bulletin Board or
other recognized securities quotation service, bureau or exchange for the five
(5) consecutive trading days ending on the date immediately preceding the date
of the Form of Subscription (“Per Share Market Value”), is greater than the
Exercise Price and (ii) a registration statement under the Securities Act
providing for the resale of the Warrant Shares has not been declared effective
by the Securities and Exchange Commission within 180 days from the date of this
Warrant, in lieu of exercising this Warrant by payment of cash, the Holder may
exercise this Warrant by a cashless exercise and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Form of Subscription in which event the Company shall issue to the
Holder a number of shares of Common Stock computed using the following formula:


X = Y - (A)(Y)
                 B


Where
X =
the number of shares of Common Stock to be issued to the Holder.



 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.



 
A =
the Exercise Price.



 
B =
the Per Share Market Value of one share of Common Stock.



3.           Shares to be Fully Paid; Reservation of Shares.  The Company
covenants and agrees that all shares of Common Stock which may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any shareholder and free of all taxes, liens and charges
with respect to the issue thereof.  The Company further covenants and agrees
that during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved, for
the purpose of issue or transfer upon exercise of the subscription rights
evidenced by this Warrant, a sufficient number of shares of authorized but
unissued shares of Common Stock.
 
4.           Adjustment of Exercise Price and Number of Shares.  The Exercise
Price and the number of shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 4.  Upon each adjustment of the Exercise Price,
the Holder of this Warrant shall thereafter be entitled to purchase, at the
Exercise Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.
 
4.1           Subdivision or Combination of Stock.  In case the Company shall at
any time subdivide its outstanding shares of Common Stock into a greater number
of shares, the Exercise Price in effect immediately prior to such subdivision
shall be proportionately reduced, and conversely, in case the outstanding shares
of the Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.
 
4.2           Reclassification.  If any reclassification of the capital stock of
the Company shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property, then, as
a condition of such reclassification, lawful and adequate provisions shall be
made whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby.  In any reclassification described above, appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise hereof.
 
4.3           Notice of Adjustment.  Upon any adjustment of the Exercise Price
or any increase or decrease in the number of shares purchasable upon the
exercise of this Warrant, the Company shall give written notice thereof, by
first class mail postage prepaid, addressed to the registered Holder of this
Warrant at the address of such Holder as shown on the books of the Company.  The
notice shall be signed by the Company’s chief financial officer and shall state
the Exercise Price resulting from such adjustment and the increase or decrease,
if any, in the number of shares purchasable at such price upon the exercise of
this Warrant, setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4.4           Other Notices.  If at any time:
 
(1)           the Company shall declare any cash dividend upon its Common Stock;
 
(2)           there shall be a Change of Control;
 
(3)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Company; or
 
(4)           there shall be an initial public offering of the Company’s equity
securities;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation, winding-up or initial public offering, at least twenty (20) days
prior written notice of the date when the same shall take place; provided,
however, that the Holder shall make a best efforts attempt to respond to such
notice as early as possible after the receipt thereof.  Any notice given in
accordance with the foregoing clause (a) shall also specify, in the case of any
such dividend, the date on which the holders of Common Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (b) shall
also specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Change of Control, dissolution, liquidation, winding-up, conversion or
initial public offering, as the case may be.
 
5.           No Voting or Dividend Rights.  Nothing contained in this Warrant
shall be construed as conferring upon the Holder hereof the right to vote or to
consent to receive notice as a shareholder of the Company or any other matters
or any rights whatsoever as a shareholder of the Company.  No dividends or
interest shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
 
6.           Warrants Transferable.  Subject to compliance with applicable
federal and state securities laws, this Warrant and all rights hereunder may be
transferred, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon the prior written consent of the Company and,
thereafter, upon surrender of this Warrant properly endorsed and compliance with
the provisions of the Agreement.  Each taker and holder of this Warrant, by
taking or holding the same, consents and agrees that this Warrant, when endorsed
in blank, shall be deemed negotiable, and that the holder hereof, when this
Warrant shall have been so endorsed, may be treated by the Company, at the
Company’s option, and all other persons dealing with this Warrant as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Warrant, or to the transfer hereof on the books of
the Company and notice to the contrary notwithstanding; but until such transfer
on such books, the Company may treat the registered owner hereof as the owner
for all purposes.
 
7.           Lost Warrants.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
8.           Modification and Waiver.  Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively) only
(a) with the written consent of the Company and the Holder hereof, or (b) as
provided in Section 5.7 of the Agreement.  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon the Company and the Holder.
 
9.           Notices.  All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such holder from time
to time.
 
10.           Titles and Subtitles; Governing Law; Venue.  The titles and
subtitles used in this Warrant are used for convenience only and are not to be
considered in construing or interpreting this Agreement.  This Warrant is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the Company and the Holder.  All
disputes and controversies arising out of or in connection with this Warrant
shall be resolved exclusively by the state and federal courts located in San
Mateo County in the State of California, and each of the Company and the Holder
hereto agrees to submit to the jurisdiction of said courts and agrees that venue
shall lie exclusively with such courts.
 
11.           Definition of Warrant Shares. For purposes of this Agreement,
“Warrant Shares” shall mean the number of shares of the Company’s Common Stock
issuable upon exercise of this Warrant.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
VistaGen Therapeutics, Inc.




By:                                                                
        Shawn Singh, Chief Executive Officer




[Signature Page To Warrant]

 
 

--------------------------------------------------------------------------------

 



FORM OF SUBSCRIPTION


(To be signed only upon exercise of Warrant)


To: VISTAGEN THERAPEUTICS, INC.


The undersigned, the holder of a right to purchase shares of Common Stock of
Vistagen Therapeutics, Inc. (the “Company”) pursuant to that certain Warrant to
Purchase Common Stock of Vistagen Therapeutics, Inc. Number CSW-___ (the
“Warrant”), dated as of ___________, 2012 hereby irrevocably elects to exercise
the purchase right represented by such Warrant for, and to purchase thereunder,
__________________________ (_________) shares of Common Stock of the Company and
herewith makes payment of ________________________ Dollars ($__________)
therefor in cash.


The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 3 of the Convertible Bridge Note and Warrant Purchase
Agreement, dated as of February __, 2012, by and among the Company and the
Purchasers listed on Exhibit A thereto.


DATED:  ________________


[WARRANT HOLDER]




By:                                                      
Name:                                                                
Its:                                                      

 
 

--------------------------------------------------------------------------------

 



 
ACKNOWLEDGMENT




To:  [WARRANT HOLDER]




The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of _____________ pursuant to that certain Warrant to
Purchase Common Stock of Vistagen Therapeutics, Inc., number CSW-___ dated as of
____________, 2012.


DATED:  ________________


VistaGen Therapeutics, Inc.


By:                                                      


Name:


Its:                                                      



